DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 07/15/2020 in which, claims 1-11, are pending. Claim 1 is independent. Claims 2-11, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyoshi et al. (USPAP 2018/03677490).

Referring to claim 1, Miyoshi teaches a photoelectric conversion device (see 0098 and [0044] FIG. 2 is a diagram depicting a photoelectric conversion device]) comprising: a photoelectric conversion block including two-dimensionally arranged photoelectric converters ([0003] a photoelectric conversion device is configured of a pixel block, in which pixels, each provided with a photoelectric conversion element for performing a photoelectric conversion in accordance with an incident light]), 
each photoelectric converter including a color filter ([0003] a photoelectric conversion device is configured of a pixel block, in which pixels, each provided with a photoelectric conversion element for performing a photoelectric conversion in accordance with an incident light]), and 
a photoelectric conversion element configured to perform photoelectric conversion in response to incident light; ([0003] a photoelectric conversion device is configured of a pixel block, in which pixels, each provided with photoelectric conversion element for performing a photoelectric conversion in accordance with an incident light]);
a signal processing block configured to process data output from the photoelectric conversion block; ([0029] FIG. 2 is a diagram schematically depicting a circuit in a case where a signal processing block is a cyclic type A/D converter] see also fig 5]), and
 a plurality of electrode pads disposed in the signal processing block, (0026] FIG. 7 is a diagram depicting the photoelectric conversion device in which a plurality of electrode pads arranged]), 
the electrode pads configured to supply power to the photoelectric conversion block and the signal processing block, ([0035] the power source voltage supply block 30 supplies a power source voltage to the respective blocks, [i.e. to the photoelectric conversion block and the signal processing block]).

Referring to claim 2, Miyoshi teaches a photoelectric conversion device ([0098 and 0044] FIG. 2 is a diagram depicting a photoelectric conversion device]), wherein the signal processing block (20A of fig 1) includes: 
an amplifier block configured to amplify a signal output from the photoelectric conversion block; ([0068] In FIG. 3, for a power source for the first amplifier AMP1 and a power source for the second amplifier 15]), and 
an analog digital (AD) conversion block configured to convert alternating current into direct current, wherein a first group of electrode pads of the plurality of electrode pads supply power to the AD conversion block, ([a signal processing block A, and a part (c) illustrates an example of a signal processing block configured of a cyclic-type A/D converter] 0114), and 


Referring to claim 3, Miyoshi teaches a photoelectric conversion device ([0044] FIG. 2 is a diagram depicting a photoelectric conversion device]), wherein a second group of electrode pads of the plurality of electrode pads supply power to the photoelectric conversion block, and the first group of electrode pads and the second group of electrode pads do not share the same electrode pads, ([0012] an electrode pad connected to the power source voltage supply block]).

Referring to claim 4, Miyoshi teaches a photoelectric conversion device ([0044] FIG. 2 is a diagram depicting a photoelectric conversion device]), wherein the signal processing block includes two signal processing blocks each including the plurality of electrode pads, and the photoelectric conversion device is rectangular, and the photoelectric conversion block is disposed between the two signal processing blocks in a shorter-side direction of the photoelectric conversion device, ([0010] a plurality of signal processing blocks, arranged in parallel along a transverse direction of the photoelectric conversion device, configured to process a signal output from the pixel block]). 




Referring to claim 6, Miyoshi teaches a photoelectric conversion device ([0044] FIG. 2 is a diagram depicting a photoelectric conversion device]), wherein the photoelectric conversion device is a rectangular integrated circuit (IC) chip, and the photoelectric conversion block and the signal processing block are each composed of laminated layers, each of the plurality of electrode pads is disposed at a recessed area of the laminated layers in the signal processing block and is separated from a longer-side end of the IC chip in a shorter-side direction of the IC chip by 100 or more times a distance between a top surface of each of the plurality of electrode pads, ([the electrode pad feeds a power source voltage to the power source voltage supply block 30 and a top edge of the laminated layers in the photoelectric conversion block]).

Referring to claim 7, Miyoshi teaches a photoelectric conversion device ([0044] FIG. 2 is a diagram depicting a photoelectric conversion device]), wherein the photoelectric conversion device is rectangular, (as shown in fig 1-5) and the 

Referring to claim 8, Miyoshi teaches a photoelectric conversion device ([0044] FIG. 2 is a diagram depicting a photoelectric conversion device]), further comprising peripheral circuits, ([0078] FIG. 4 is a diagram depicting an example of a second amplifier 15 that is configured of one Nch type MOS transistor]), between which the photoelectric conversion block is disposed in a longer-side direction of the photoelectric conversion device, ([[0078] FIG. 4 is a diagram depicting an example of a second amplifier 15 that is configured of one Nch type MOS transistor]), each of peripheral circuits including an electrode pad, wherein the photoelectric conversion device is rectangular, and the plurality of electrode pads in the signal processing block supplies power to the photoelectric conversion block in the shorter-side direction of the photoelectric conversion device, and the electrode pad in each of the peripheral circuits 

Referring to claim 9, Miyoshi teaches a photoelectric conversion device ([0044] FIG. 2 is a diagram depicting a photoelectric conversion device]), wherein the signal processing block, ([signal processing blocks 20A to 20Z] of fig 1]), the photoelectric conversion block, [0098] For the case of using the photoelectric conversion device for a photoelectric detection as a CMOS sensor]), and the peripheral circuits are each composed of laminated layers, [0078] FIG. 4 is a diagram depicting an example of a second amplifier 15 that is configured of one Nch type MOS transistor]), and the electrode pad in each of the peripheral circuits is disposed at a recessed area of the laminated layers and is separated from the photoelectric conversion block in the longer-side direction of the photoelectric conversion device, by 100 or more times a distance between a top surface of the electrode pad and a top edge of the laminated layers in the photoelectric conversion block, [0098] For the case of using the photoelectric conversion device for a photoelectric detection as a CMOS sensor]).

Referring to claim 10, Miyoshi teaches a photoelectric conversion device ([0044] FIG. 2 is a diagram depicting a photoelectric conversion device]) comprising: a light source configured to emit light to a document; ([power source voltage supply block 30 is 

Referring to claim 11, Miyoshi teaches a photoelectric conversion device ([0044] FIG. 2 is a diagram depicting a photoelectric conversion device]) comprising: a light source configured to emit light to a document; ([0058] In the pixel 11, an anode of photoelectric conversion element PD is connected to a ground voltage]), the photoelectric conversion device configured to perform photoelectric conversion on light reflected from the document; ([photoelectric conversion element (light receiving element) PD accumulates electric charges generated by an incidence of light] see 0055-0056]), and a printer engine configured to form an image based on data output from the photoelectric conversion device, (see 0098 and [0044] FIG. 2 is a diagram depicting a photoelectric conversion device]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677